Drawings
The drawings were received on 13 April 2021.  These drawings are accepted.

Reasons for Allowance
Claims 1-10 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor suggest the hard-disk pulling device as claimed comprising “a first separating plate; a second separating plate in which a receiving space is defined between the first separating plate and the second separating plate for receiving a hard disk unit; a cover member pivotally connected to the first separating plate to selectively cover the receiving space; a linkage mechanism, comprising: a first linking rod pivotally connected to the cover member; and a second linking rod pivotally connected to the first linking rod and the first separating plate; and a hook portion connected to one end of the linkage mechanism facing away from the cover member for directly abutting against the hard disk unit, wherein when the cover member is rotated to expose the hard disk unit received in the receiving space, the cover member pulls the hook portion through the linkage mechanism such that the hook portion pushes the hard disk unit out of the receiving space” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688